14 N.Y.2d 933 (1964)
Playboy Club of New York, Inc., Respondent,
v.
Donald S. Hostetter et al., Constituting the State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued June 2, 1964.
Decided July 10, 1964.
Bartholomew A. Moynahan, Hyman Amsel and Emanuel D. Black for appellants.
Milton Pollack, Samuel N. Greenspoon and Francis E. Koch for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and BERGAN. Judge SCILEPPI dissents and votes to reverse.
Order affirmed, with costs; no opinion.